DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-10, 15-16 and 20-23 are rejected herein.

Claim Objections
Claim 23 is objected to because of the following informalities: “food grade coagulated potato protein concentrate” appears to have a typo, wherein the phrase is not prefaced by the term the.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


Claim 1 is toward a method of preparing a food grade coagulated potato protein concentrate for human use, wherein the food grade coagulated potato protein concentrate, upon dilution to 10% by weight, lacks a gritty mouthfeel to humans.  The scope of such a claim imparts said functionality in any instance wherein the food grade coagulated potato protein concentrate is diluted to 10 wt%.
Therefore the claim wherein the food grade coagulated potato protein concentrate, diluted to 10% wt. in a meatball, lacks a gritty mouthfeel to humans, as in claim 22; and 
wherein the food grade coagulated potato protein concentrate, diluted to 10% wt. in a food product, lacks a gritty mouthfeel to humans, as in claim 23, 
fail to further limit the claimed food grade coagulated potato protein concentrate for human use.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-10, 15-16 and 21-23, are rejected under 35 U.S.C. 103 as being unpatentable over ‘727 in view of K-K, Meuser, ETB and Klein.
‘727: FR2256727: Fluids recovering potato protein from amniotic liqs. - by flocculating with nascent sulphur dioxide; publication date: Aug. 01, 1975.

K-K: Kemme-Kroonsberg: US6042872A, published March 28, 2000.

Meuser:  Potato Protein for Human Use; Journal of the American Oil Chemists Society, 1979, Vol. 56, p. 449. ISSN: 0003-021 X. 

ETB: The Engineering Tool Box: Particle Sizes; published online at least by March 13, 2016 at: https://web.archive.org/web/20060313144016/https://www.engineeringtoolbox.com/particle-sizes-d_934.html

Klein: DE 4429787 A1; UBLICATION DATE: 29-Feb-1996.




Independent Claim 1
‘727 teaches a method for the preparation of a food grade coagulated potato protein concentrate (Line Starting (LS): “According to the invention,…”), comprising:

a) Obtaining a potato fruit juice from a potato pulp
‘727 teaches obtaining a potato fruit juice from a potato pulp, by separating fibers and starch from a potato pulp, wherein a potato fruit juice containing potato protein is obtained (see Line Starting (LS): “In order to remove starch and pulp from the potato”; LS: “In the second case…” and LS: “More recently, it has been envisaged…” and thereafter).

b) Treating the potato protein 
‘727 teaches treating the potato protein in the potato fruit juice by adjusting the pH to an acidic value and by heating (LS: ​As a result, such proteins are found which originate from potato red water and have been separated therefrom in the form of floc obtained by the action of a physical agent (for example heat) or chemical (e.g., an acid)…” and paras. thereafter); wherein the protein is a coagulated potato protein slurry containing particles of coagulated potato protein (LS: ​This protein represents the substantially coagulable fraction”).

c) Reducing the protein/glycoalkaloid content
‘727 teaches reducing the solanine (i.e. glycoalkaloid) content to less than 150 mg/kg by washing the suspended coagulated protein with acidic water and heating, wherein the coagulated potato protein is re-suspended in the presence of one or more acids, preferably in a solution containing 0.05-5% of the acid/s and the suspension is heated to 30 - 120 °C, preferably to 100 °C, for a time period of 15 minutes to 8 hours in which a reduction of the amount of solanine to about 100 mg/kg (LS: “As a result…”) requires 30 to 60 minutes and longer times can make it fall to 20 mg/kg (LS: ​“In order to do this, it is first possible…” and the couple paras. thereafter), which encompasses the claim of less than 100 mg.kg protein concentrate.


Since ‘727 only discusses the glycoalkaloid content in relation to the solanine, with regard to the prior art, therefore it is reasonable to expect that solanine encompasses the total glycoalkaloid/protein content/concentration.

d) Actively reducing
‘727 provides a step of drying the coagulated potato protein slurry, wherein a dried matter coagulated potato protein concentrate is obtained (LS: “Drying on steam-heated drums …” and “The aforesaid flocculate is then dried…” ); 
followed by a step wherein the proteins which originate from the potato water and have been separated and are in the form of a coarse powder-reject powder with a sieve size (LS: As a result, such proteins…) , which provides one of skill with a reasonable expectation that a dried matter coagulated potato protein concentrate is obtained, then followed by a step of sieving, as claimed, as claimed.

‘727 teaches actively reducing the powder (LS: “We therefore find such proteins…”) particle size of the potato protein particles by physical means in such a way that a coagulated potato protein concentrate is obtained in which has a particle size (LS: “​As a result, such proteins are found which originate from potato red water and have been separated therefrom…”).




‘727 does not discuss that 90 % of said powder particles have a particle size of less than 45 µm.  
K-K also teaches methods of making a dried heat coagulated potato protein product by heat treating the potato juice to coagulate the proteins, and further provides, washing the coagulum with aqueous solutions comprising inorganic acid, wherein the dried potato protein material can then be ground to any desired particle size (4, 3+).  Absent a showing of criticality, the taught particle size range encompasses the claimed range because any size encompasses that 90 % of said particles have a particle size of less than 45 µm.
For specificity, Meuser also teaches methods of making potato protein and how particle size is adjusted to that of flour, and how this size of the particles affect the taste of potato protein isolates (see page 450, column 1, first couple paras.). 
Then, ETB teaches that it is known for flour particles to have the size of from 1 to 100 µm.
For further specificity, Klein also teaches methods of making food grade coagulated potato protein for use in food (Title; LS: “A satisfactory solubility…”, on pg. 2; and toward the bottom of pg. 3), wherein the particle size of the protein is reduced by mechanical means (3rd full para. on pg. 3) wherein 90% of the particles have a size of <20 µm (1st full para. on pg. 3).




Therefore, reasoning to consider the combination of K-K, Meuser, ETB and Klein is that K-K provides that methods of making dried potato protein material, include steps of reducing the potato protein particles to any desired size; Meuser provides reducing the potato protein particles to a desired size to that of flour, then ETB provides that it is known for flour to have the particles size of from 1 to 100 µm; and Klein provides coagulated protein particles wherein 90% of the particles have a size of less than 20 µm, which encompasses 90 % of said particles have a particle size of less than 45 µm.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making potato protein particles by a step of reducing their size, as ‘727, to include that the potato protein particles are reduced to having a particle size wherein 90 % are less than 45 µm, as claimed, because the combination of K-K, Meuser, ETB and Klein illustrates that the art finds that methods of making dried potato protein material, include steps of reducing the potato protein particles to any desired size (K-K); wherein a desired size is the same as flour (Meuser), wherein  flour has a particle size of 1 to 100 µm (STB), and coagulated protein particles are known wherein 90% of the particles have a size of less than 20 µm (Klein) which encompasses 90 % of said particles have a particle size of less than 45 µm.





Therefore, the teaching above provides actively reducing the particle size of the potato protein particles in the slurry by physical means in such a way that a coagulated potato protein concentrate is obtained in which 90 % of said particles have a particle size of less than 45 pm, wherein reducing the particle size of the potato protein particles comprises ii) drying of the coagulated potato protein slurry, wherein a dried matter coagulated potato protein concentrate is obtained, followed by sieving of said dried coagulated dried matter protein concentrate, as claimed.

Total glycoalkaloid content (cont.)
The modified teaching, in K-K, provides glycoalkaloids are composed of carbohydrates that are glycosidically linked to an alkaline aglycone, which in potato protein products, solanine and chaconine give rise to poisoning symptoms when ingested by humans or animals. Therefore, it is undesirable for the total glycoalkaloid content of food to be too high (Summary)
A step of purification/removing occurs in an aqueous medium (i.e. slurry), wherein the potato protein material can subsequently be dried to have a preferred total glyco-alkaloid (TGA) content of below 250 mg/kg (calculated on dry substance), and beneficially imparts improved taste, aroma and color (4, 4+), which avoids glycoalkaloid poisoning.




It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coagulated potato protein, including a step of reducing the total glycoalkaloids in a slurry through purification, as the modified teaching above, to include the total glycoalkaloid content comprising α-solanine and α-chaconine in the coagulated potato protein slurry is reduced to less than 100 mg/kg protein concentrate, as claimed, because K-K illustrates that the art finds that encompassing amounts of total glycoalkaloid content comprising α-solanine and α-chaconine in a coagulated potato protein slurry that has been dried, to beneficially imparts improved taste, aroma and color and solves the problem of glycoalkaloid poisoning.

Intended use
It would be reasonable for one in the art to expect that similar compositions have similar intended use and functionality/properties, including: wherein the food grade coagulated potato protein concentrate, upon dilution to 10% by weight, lacks a gritty mouthfeel to humans, as claimed.
Further, the modified teaching, in Meuser provides that sandiness (i.e. grit) of the potato protein is overcome by grinding purified protein particles to such a fineness that the taste sensitive papilla cannot detect them (1st para. on page 450), which shows that it was known to overcome a grit texture in the final product made; and, 
in K-K, provides a step of purification, 
it would be reasonable to expect that the potato protein made will not impart grit to food it is used in.

In summary, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making edible proteins, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Dependent claims
As for claim 2, ‘727 teaches that the potato water (i.e. juice) is adjusted to a pH of 4.5 to 5.2 (LS: “It is important that the pH of the vegetation water …”) wherein pH is adjusted (LS: “​To adjust the pH…”) and the total glycoalkaloid content is reduced in a washing step wherein the amount of solution used is sufficient to result in a suspension at about 10% solids (LS: “In order to do this…”), wherein the protein is recovered by filtration (LS: “​Finally, the protein can be recovered by filtration…”) comprising dewatering of the coagulated potato protein slurry (LS: “​In order to do this…”, where it is noted that floc or dried protein is delivered) and subsequent addition of water to use the protein (LS: “​In order to do this…”, where it is noted that, a suspension medium and acid is applied), wherein said washing step is performed one or more times (e.g. to produce floc, then to remove the glycoalkaloid content).  
‘727 teaches that the pH of the protein slurry is adjusted to 4.5 to 5.2 (LS: “It is important that the pH of the vegetation water …”) and also how to adjust the pH of the slurry for the desired amount (LS: “To adjust the pH, …”), using an aqueous solution containing from 0.05 to % of said acids (LS: “In order to do this,…”) wherein the heating of the protein slurry is 30 to 120 °C (LS: “In order to do this,…”), which encompasses for 20- 150°C, as claimed.  ‘727 is not explicit about the second protein slurry, the one used for removing the glycoalkaloid content, has a pH of 2-7, however, the teaching as discussed above makes obvious such a step by teaching the amount of acid used, how to adjust pH and further providing that the exact duration is a function of the solvent, and the final content of glycoalkaloid is a function of the selected acid and its concentration (LS: “In order to do this…”).

As for claims 5 and 15-16, since homogenization is optional and has not been selected for examination, the limitations claimed do not distinguish over the rejection above.




As for claim 6, ‘727 provides drum drying (LS: “Drying on steam-heated drums …”). The modified teaching, in Meuser, provide a step of spray drying (2nd full para. on pg. 450).   
 
As for claim 7, ‘727 teaches reducing the glycoalkaloid content to less than 150 mg/kg by washing the suspended coagulated protein with acidic water and heating, wherein the coagulated potato protein is re-suspended in the presence of one or more acids, preferably in a solution containing 0.05-5% of the acid/s and the suspension is heated to 30 - 120 °C, preferably to 100 °C, for a time period of 15 minutes to 8 hours in which a reduction of the amount of solanine to about 100 mg/kg (LS: “As a result…”) requires 30 to 60 minutes and longer times can make it fall to 20 mg/kg (LS: ​“In order to do this, it is first possible…” and the couple paras. thereafter), which encompasses the claim of less than 50 mg/kg protein concentrate.

As for claim 9, the modified teaching above, step d), provides particle sizes that encompass wherein 90 % of the particles in said coagulated potato protein concentrate have a particle diameter of less than 35 µm.

As for claim 10, ‘727 teaches that the washing step is performed by dewatering the coagulated potato protein concentrate to a dry matter (DM) of about 40 percent dry matter (LS: “The separation on a centrifugal decanter…”), which encompasses the claimed 20-60%.

The modified teaching, in K-K, provides a second step of washing, wherein the dried protein or wet cake is purified by such a treatment, wherein the dried protein is mixed with water (3, 50+). 
K-K teaches that the wet cake has 20 to 60 wt% dry matter protein, which means the balance encompasses that it has been mixed with water to the claimed protein concentration of 1-30% w/w.

As for claim 21, see the discussion above toward particle size in the Actively Reducing section above, which provides particle sizes which encompass the claim wherein 90 % of the particles have a diameter of less than 35 µm.  

As for claim 22, it would be reasonable for one in the art to expect that similar compositions have similar intended use and functionality/properties, including: wherein the food grade coagulated potato protein concentrate, diluted to 10% wt. in a meatball, lacks a gritty mouthfeel to humans, as claimed.

As for claim 23, it would be reasonable for one in the art to expect that similar compositions have similar intended use and functionality/properties, including: wherein the food grade coagulated potato protein concentrate, diluted to 10% wt. in a food product, lacks a gritty mouthfeel to humans.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘727 in view of K-K, Meuser, ETB and Klein, as applied to claims 1-2, 5-7, 9-10, 15-16 and 21-23 above, further in view of Bergthaller.
Bergthaller: Potato Starch Technology; Starch/ Stärke  51 (1999) Nr. 7, S. 235–242.

Claim 2 requires washing more than one time, which ‘727 does not discuss.
Bergthaller also teaches about potato proteins (section 3.7) and further provides that potato mill starch passes de-sanding hydroclones prior to starch refinement, wherein the de-sanded mill starch streams contain soluble proteins and impurities that are removed by several washing stages to meet quality requirements for protein and sensorial properties (Tab. 1) [11]. See section 3.7.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making potato proteins, as in the modified teaching of ‘727, to include washing more than one times, as claimed, because Bergthaller provides that multiple washings provide the benefit of removing impurities. 









Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘727 in view of K-K, Meuser, ETB, Klein and Bergthaller, as applied to claim 2 above, further in view of Aly.
Aly: Dissertation: Controlled Wash Water Injection to the
Hydrocyclone Underflow; Friedrich-Alexander University Erlangen-Nuremberg; published 4/05/2009

As for claim 3, the teaching above provides the use of hydrocyclones in the washing step, however, does not discuss the details of washing with hydrocyclones.
Aly also teaches methods of washing with hydroclones (ti.) and further provides that washing with hydroclones is stabilized by controlling the water injection (ab.) wherein water is injected in a counter flow (see section 4.1, 4th bullet item), for the benefit of a greater washing effect with reduced water consumption (ab.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods washing with hydrocyclones, as the modified teaching above, to include the details of washing with hydrocyclones, such as injecting fresh water in a counter flow, as claimed, because Aly teaches benefits to washing with hydrocyclones to injecting a fresh water in counter flow, include a greater washing effect with reduced water consumption.
The modified teaching, in Aly, does not explicitly state the injected water is fresh, however, in this specific case the various permutations of types of water in the generic are so small (fresh or used) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of washing with hydroclones by injecting water, as the modified teaching above, to include the specifically claimed type, fresh water, as claimed, because in this specific case the various permutations of types of water in the generic are so small (fresh or used) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See: MPEP 2144.08.II.4












Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘727 in view of K-K, Meuser, ETB and Klein, as applied to claims 1-2, 5-7, 9-10, 15-16 and 21-23 above, further in view of Bergthaller, Oosten and Farghaly.
Oosten: Ultra Filtration of Potato Juice Results in High Yield of Protein; Die Starke 28. Jahrg. 1976 I Nr. 4.

Farghaly: Controlled wash water injection to the hydrocyclone underflow; Minerals Engineering 23 (2010) 321–325

The reference of Bergthaller as cited for the reasons as discussed in the rejection of claims 2-3 above, is incorporated herein.
The modified teaching, in Bergthaller, provides multiple hydroclone washing steps, as claimed.

The modified teaching does not discuss the amount of water used, only that it can be reduced.
Oosten also teaches methods of making potato protein from potato juice (ti.) and further provides that the total amount of water used is reduced to 450 liters per total amount of potatoes used, or less (top of col. 2, on pg. 136), which encompasses the claimed amount of water consumption during a washing step of 1-60 kg/kg DM protein concentrate.  
Also, Farghaly teaches that water consumption of washing with hydroclone should be minimized and shows that it is result effective based on injection velocity, number of injections, and the injection diameter (see Table 1 and the discussion above it).

Therefore, it is the examiner’s position that both process parameters of water consumption during a washing step; and injection velocity, number of injections, and the injection diameter are known result effective variables.  If the injection velocity, number of injections, and the injection diameter were low it would result in higher water consumption would be higher and visa-versa. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making potato protein, as the modified teaching of ‘727, to include that the amount of water consumption during said at least one washing step is 1-60 kg/kg DM protein concentrate, as claimed, because: 
Oosten illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making potato protein. See MPEP 2144.07; 
it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the water consumption of a step of washing used in the modified teaching above in view of Farghaly, through routine experimentation, to impart the about of water desired for the process of washing because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness; and
it would be reasonable for one of skill in the art to expect that the same amount of water consumption would apply to each of multiple steps of washing, including each of two or more washing steps, as claimed. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘727 in view of K-K, Meuser, ETB and Klein, as applied to claims 1-2, 5-7, 9-10, 15-16 and 21-23 above, further in view of Giuseppin (9,480,277).
As for claim 20, ‘727 teaches that the washing/reducing step is performed by dewatering of the coagulated potato protein slurry (LS: “​In order to do this…”, where it is noted that floc or dried protein is delivered) and subsequent addition of water to use the protein (LS: “​In order to do this…”, where it is noted that, a suspension medium and acid is applied), wherein said washing step is performed one or more times (e.g. to produce floc, then to remove the glycoalkaloid content).  
‘727 teaches that the pH of the protein slurry is adjusted to 4.5 to 5.2 (LS: “It is important that the pH of the vegetation water …”) and also how to adjust the pH of the slurry for the desired amount (LS: “To adjust the pH, …”), using an aqueous solution containing from 0.05 to % of said acids (LS: “In order to do this,…”) wherein the heating of the protein slurry is 30 to 120 °C (LS: “In order to do this,…”), which encompasses for 20- 150°C, as claimed.





This provides the claim of wherein the total glycoalkaloid content comprises is reduced in a at least one washing step comprising dewatering of the coagulated potato protein slurry and subsequent addition of water, wherein said washing step is performed one or more times, and makes obvious how to make a pH adjustment each time where the protein slurry is from 3.0-5.5.

The modified teaching, in Meuser, provides to spray dry the potato protein.

The modified teaching does not discuss the spray dry temperature for potato protein.
Giuseppin also teaches methods of making potato protein (5, 45+) wherein the spray dry step includes heating with a product temperature of 60 to 90 °C  (6, 10+), which encompasses the claim of heating to 50-150°C.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making spray dried potato protein, as the modified teaching of ‘727, to include the temperature of the product being spray dried, as claimed, because Giuseppin illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making spray dried potato protein. See MPEP 2144.07.


Response to Arguments
 OBJECTIONS 
The Office objected to claim 15 because it was incorrectly identified as "Withdrawn - Previously Presented" in the listing of claims included with the response filed October 12, 2021 despite that claim having been a subject of examination throughout the prosecution of the instant application. Applicant agrees with the Office's assessment of the status of claim 15, accepts that it remains a vital, pending claim and was otherwise identified by inadvertent error, and, in this paper, returns its identification in the listing of claims to "Previously presented." 
The objection is now moot and should be withdrawn. Applicant thanks the Office for catching this error. 
In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.

CLAIM REJECTIONS 
It is asserted, that Claim 1 stands rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The Office contends that the phrase "wherein food having 10% wt. protein from the obtained coagulated potato protein concentrate lack gritty mouthfeel to humans" renders claim 1 indefinite. (Office action at 11).1 The Office further contends that the same phrase specific to meatballs in claim 22 renders that claim indefinite as well. (Id.). 
Applicant understands the Office's rejection is due to a disconnect between the claim's subject of "a method for the preparation of a food grade coagulated potato protein concentrate" and the wherein clause's object of "food" made using the method's product. (Id.). 
Without conceding to the Office's argument, in the interest of expediting the present prosecution, applicant has stricken the allegedly problematic phrase from claims 1 and 22 and substituted therefor a wherein clause whose object is the food grade coagulated potato protein concentrate, i.e., the product of the process set forth in the pending claims. 
The Office further contends that claims 1 and 22 are "unclear as to what said 10 wt% of protein is toward." (Office action at 11). Applicant has amended claims 1 and 22 such that the offending phrase is stricken, instead reading that "food grade coagulated potato protein concentrate, upon dilution to 10% by weight, lacks a gritty mouthfeel to humans." 
Accordingly, the Section 112 rejection is now moot and should be withdrawn. 
In response, Applicant’s timely response is appreciated, and said rejections are not re-issued herein, however, please note the 112(d) rejection above.

It is asserted, that Applicant respectfully traverses the obviousness rejection of c Rejection of Claims 1-2, 5-7, 9-10, 15-16, and 21-22 Claims 1-2, 5-7, 9-10, 15-16, and 21-22. 
The preceding series of six pairs of Office or Advisory actions and responses in the instant case constitutes not a small number of pages, starting with the first Office action issued September 18, 2019. This paper responds to the seventh action of the series, and thus completes the seventh pair.  The undersigned is new to this matter and has reviewed the extensive back and forth communications between applicant and the Office. 
Applicant seeks the Examiner's assistance in helping further prosecution with this response because time is of high value to both the Examiner and applicant, and applicant is certain that the advancements disclosed in the instant application are useful, well-described, novel, and nonobvious. 
With respect to the Section 103 rejections set forth in the seven actions, each one is based on the same four references, namely '727, K-K, Meuser, and ETB; lately augmented with a fifth reference, i.e., Klein. Applicant's review of the seven actions directed at substantive examination has resulted in a question regarding the Office's support for the Section 103 rejections. 
Applicant's question regards the Office's support for the allegation that the '727 reference "teaches actively reducing the powder ... particle size of the potato protein particles by physical means in such a way that a coagulated potato protein concentrate is obtained in which has a particle size." (Office action at 14). Applicant's claim 1 requires: (step d-1) reducing particle size so that 90% of the particles have a 
particle size of less than 45 pm, accomplished by (step d-2a) homogenization or wet milling followed by drying or (step d-2b) drying the coagulated potato protein slurry followed by milling, classifying and/or sieving of the dried coagulated protein concentrate. (Claim 1). 
Without specifying the maximum particle size of 45 pm, which is the cure to the grit sensation of the coagulated potato protein, one cannot apprehend applicant's claimed method as set forth in claim 1. 
The Office acknowledges that the '727 reference fails to disclose or suggest step d-1, i.e., it "does not discuss that 90% of said powder particles have a particle size of less than 45 pm." (Office action at 15). Neither does the '727 reference teach or suggest step d-2a directed at reducing particle size by means of homogenization or wet milling. 
However, the Office contends that the '727 reference discloses step d-2b directed at a method of drying followed by sieving to separate different sized particles. Without accepting the Office's position concerning step d-2b, applicant elects to focus on step d-1 that clearly distinguishes applicant's claims from '727 and address the combination of cited prior art that the Office contends cures the acknowledged failure. 
Of the remaining references, the Office contends that 1. K-K teaches a method to produce purified potato protein material that "can subsequently be dried and, if desired, be ground to the desired particle size." 
(K-K at col. 4, 11.15-16). The Office evidently views "the desired particle size" stated by K-K as "the taught particle size range [that] encompasses the claimed range ... [of] a particle size of less than 45 pm." (Office action at 15). But the range is critical, relating to a mouthfeel test that is also part of the claim, so K-K cannot cure the failure of '727. 


In response, claim 1 requires a step of reducing a food particle size, by methods of steps i) or ii).  In this case, the examination elected step ii) for the sake of examination.   The '727 reference does discuss a step of reducing particle size, however, not by using at least one of the specifically claimed methods:  i) homogenization or ii) wet milling. 
Therefore, K-K, Meuser, ETB and Klein are provided to show that methods of making dried potato protein material, include steps of reducing the potato protein particles to any desired size; Meuser provides reducing the potato protein particles to a desired size to that of flour, then ETB provides that it is known for flour to have the particles size of from 1 to 100 µm; and Klein provides coagulated protein particles wherein 90% of the particles have a size of less than 20 µm, which encompasses 90 % of said particles have a particle size of less than 45 µm.
As for criticality:  proper showing of criticality in the particle size has not been provided to the office, wherein such a showing is held to the same standard preciously discussed as applying to a proper showing of unexpected results, therefore this argument is not persuasive.
Further it is long and commonly known how to reduce the size of food particles and MPEP 21443.IV is clear that a rational for doing something may be different than applicant. 




It is asserted, that Meuser is stated to teach "how particle size is adjusted to that of flour, and how this size of the particles affect the taste of potato protein isolates." (Id., citing Meuser at 450, col. 1). That statement is not correct because, as noted by Meuser, the undesirable smell and taste of potato protein "are caused mainly by constituents of the potatoes adsorbed during coagulation of the proteins." (Meuser at 450, col. 1). Removal of such insults to smell and taste is accomplished by purification measures, whereas the grit sensation will remain even if purified, and be removed only if the particle size is reduced to the level set forth in applicant's claim 1. 
But as to the source of the product's mouthfeel, one should point to the "impression of sandiness" that Meuser states is due to the "horny protein particles which are formed during protein precipitation." (Id.). To remove the sense of grit in the coagulated potato protein, "it is necessary to grind the protein particles to such a fineness that the taste sensitive papilla [on one's tongue] cannot notice the horny structure." (Id.). 
But the fact is that Meuser reported that the horny structure of the potato protein particles "could not be removed completely, even though the particle size of potato protein was reduced to that of the flour particles." (Id.). Meuser concludes "that in spite of careful purification there could be some risk factors involved, which up to now are not totally eliminated." (Id.). 
One of ordinary skill in the relevant art could only view Meuser as a reference that teaches away from using potato protein for human consumption. Meuser offers no cure to the failings of the '727 reference. It certainly does not teach or suggest a requirement that the coagulated potato protein product have a maximum particle size of 45 µm.
In response, initially it is noted that ‘727 does not refer to the texture of the product as having grit.  
Then, Applicant continues to overlook that Meuser provides that sandiness (i.e. grit) of the potato protein is overcome by grinding purified protein particles to such a fineness that the taste sensitive papilla cannot detect them (1st para. on page 450), which shows that it was known to overcome a grit texture in the final product made. 
Finally, Meuser does not teach away the use of using potato protein for human consumption, as the teaching is specifically titled “Potato Protein for Human Food Use”.

It is asserted, that ETB is employed by the Office to show flour particles have a range of 1 pm to 100 pm. Considering Meuser's report that reducing the size of the potato protein particles to that of flour particles failed to completely remove its horny structure, applicant is unclear as to how ETB helps the Office's position. The point of applicant's contribution is that reaching a particular subset of the range of sizes articulated by ETB, i.e., less than 45 pm, provides the surprising result that potato protein concentrate can be a useful ingredient for human food. But, ETB does not disclose or suggest that size is a necessary component of this or any invention. 
In response, a proper showing of unexpected results has not been provided to the office, therefore, this argument is not persuasive.



It is asserted, that Klein is employed to present a range of particle sizes reduced to less than 20 pm. What is missing is any motivation for the ordinary artisan to combine the teaching from Klein with the rest of the references in view of the fact that Klein teaches the particle size reduction is for nothing involved in applicant's claimed method. Klein states that "an enzymatic attack on the protein particles can take place much more efficiently than with the comparatively considerably larger starting particles in the prior art." (Klein at ¶10).
Applicant's method includes no step requiring application of an enzymatic activity, therefore the person of ordinary skill would have had no reason to incorporate Klein's teaching on particle size reduction. 
In response, Klein is indeed applicable, because the teaching is toward methods of making food grade coagulated potato protein for use in food, and further provides it was known for the particle size of the protein to be reduced by mechanical means  wherein 90% of the particles have a size of <20 µm (1st full para. on pg. 3).
Regarding enzymatic activity, Applicant's method does not exclude steps requiring application of an enzymatic activity, therefore this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793